DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-19 are currently pending. Claims 1, 3-7, and 13 have been amended. Claims 16-19 have been added.
Claim Objections
Claim 7 is objected to because of the following informalities: “the a” in line 3 of claim 7 should recite “the”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 11 recite “classify sequential movements as the same movement event if the sequential movements are separated by a number of successive predetermined time periods without detected movement.” It is unclear what this limitation means. Claims 4 and 11 state that when sequential movements are separated by a number of successive predetermined time periods, those sequential movements are classified as the same movement event. It is unclear how this is considered 
Claims 6 and 13 recite the limitation “the angle” in line 5 of claim 6 and line 4 of claim 13. It is unclear what two axes the angle is between. It is unclear what “the angle” is as claims 6 and 13 merely recite “the angle of the fetal long axis to the long axis of the pregnant woman” (emphasis added). Examiner suggests amending claims 6 and 13 to recite “the fetal orientation refers to the angle between the fetal long axis and the long axis of the pregnant woman” (emphasis added) to further clarify what “the angle” is.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 9 follows.
Regarding claim 9, the claim recites a series of steps or acts, including indicating a current state of awareness of a patient based on the comparison of acquired data. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of determining, via a processor connected to the array of acoustic sensors, a geometric center of spatial distribution from the received acoustic sensor signals for each predetermined time period sets forth a judicial exception. This step describes a concept performed in the human mind (including an 
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 9 recites determining a fetal movement by detecting a change of the position of the geometric center of the spatial distributions over the multiple predetermined time periods. This step does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the determined fetal movement, nor does the method use a particular machine to perform the abstract idea. Examiner suggests including language in the claim and arguments to include an output that either provides an improvement to the technological field, effect a particular treatment, or effect a particular change based on the determined fetal movement.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the abstract idea, the claim recites additional step of receiving acoustic sensor signals. Receiving acoustic sensor signals is well-understood, routine and conventional activity for those in the field of medical diagnostics. Further, the receiving step is recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., mere data gathering step necessary to perform the abstract idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and comparing activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The same rationale applies to claims 1-8 and 16-19.
Regarding claim 1, the device recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The recited acoustic sensor array is a generic sensor configured to perform pre-solutional data gathering activity and the processor is configured to perform the abstract idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the abstract idea into a practical application. Claims 1 and 16 also recite a tangible, non-transitory computer readable medium and a processor, which is merely using a computer as a tool to perform an abstract idea, as mentioned in MPEP 2106.05(f).
The dependent claims also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to data gathering and processing the data. The comparing and processing steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 1 recite “an acoustic sensor array positioned over the belly of the pregnant woman” in lines 3-4, which is claiming a human organism. Examiner suggests amending the limitation to recite “an acoustic sensor array configured to be positioned over the belly of the pregnant woman.” Claims 2-8 are further rejected due to their dependency to claim 1. [Wingdings font/0xDF] typically, “over” is ok. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over James et al. ‘627 (US Pub No. 2007/0213627 – previously cited) in view of Baker ‘200 (US Patent No. 4,781,200 – previously cited).
Regarding claims 1 and 2, James et al. ‘627 discloses a system for monitoring fetal movement of a fetus of a pregnant woman (Abstract), comprising:

a processor (Fig. 8 data processing device 30 and [0068])
a tangible, non-transitory computer readable medium that stores instructions, which when executed by the processor (Fig. 8 memory 80 and [0074]), causes the processor to:
determine a geometric center of spatial distribution from the received sensor signal for each predetermined time period; and
determine fetal movement by detecting a change in the positon of the geometric center of the spatial distributions (The spatial presentation and position of a fetus both antenatally and intrapartum are determined by comparing complexes appearing in a fetal ECG waveform and complexes known to be coincident with a particular fetal position and presentation ([0055]), which will enable fetal movements to be quantified and fetal position and presentation to be identified from the captured ECG signal ([0064]). Fetal movement is detected in the fetal ECG recording and is labelled “Event” in Fig. 6. The number and frequency of these transitions are recorded over a given recording period ([0053]).).
James et al. ‘627 teaches all of the elements of the current invention as mentioned above except for wherein the sensor array is an acoustic sensor that comprises at least one acoustic sensor and wherein the sensor array comprises an array of passive sound sensors.
Baker ‘200 teaches a sensor belt that includes a plurality of fetal cardiac monitoring sensors, which may be acoustic, electrocardiographic (ECG), or bioimpedence type sensors (Figs. 1, 2 fetal cardiac monitoring sensors 35 and Abstract, Column 4 Lines 40-54). Sensors 35 only measure sound without outputting any energy, making these sensors passive acoustic sensors.
Because James et al. ‘627 teaches that different patterns in ECG signals indicate different fetal positions, as seen in Fig. 5 and [0052], and because Baker ‘200 teaches that acoustic sensors can be used 
Regarding claim 3, James et al. ‘627 teaches wherein the instructions when executed by the processor, further cause the processor to determine a duration of a movement event by counting the number of successive predetermined time periods during which there is determined movement ([0061]). 
Regarding claim 4, James et al. ‘627 teaches wherein instructions when executed by the processor, further cause the processor to:
classify a determined movement as a movement event when a minimum number of successive predetermined time periods is reached; and/or
classify sequential movements as the same movement event if the sequential movements are separated by a number of successive predetermined time periods without detected movement, wherein the number of successive predetermined time periods does not exceed a preset value ([0053]; A sequential movement is when the fetal ECG changes from Type B to Type C, as seen in Fig. 6.).
Regarding claim 5, James et al. ‘627 teaches wherein the instructions when executed by the processor, further cause the processor to classify a determined movement as a fetal position change when the change in the position of the geometric center of spatial distribution position exceeds a threshold ([0070]).
Regarding claim 7, James et al. ‘627 teaches a data transmitter for transmitting the acoustic sensor signal data to the processor or to the a tangible, non-transitory computer readable medium (Fig. 8 memory 80 and [0074]), by a wired or a wireless link (Fig. 8 event logger 70 and [0074]).
Regarding claim 8, James et al. ‘627 teaches a user interface for presenting results of the processing to a user (Fig. 8 display 100 and [0074]).
Regarding claim 9, the cited sections of James et al. ‘627, as modified by Baker ‘200 discloses a method for monitoring the fetal movement of a fetus of a pregnant woman.
Regarding claim 10, James et al. ‘627 teaches determining a duration of a movement event by counting the number of successive predetermined time periods during which there is determined movement ([0061]).
Regarding claim 11, James et al. ‘627 teaches classifying a determined movement as a movement event when a minimum number of successive predetermined time periods is reached and/or to classify sequential movements as the same movement event if the sequential movements are separated by a number of successive predetermined time periods without detected movement, wherein the number of successive predetermined time periods does not exceed a preset value ([0053]; A sequential movement is when the fetal ECG changes from Type B to Type C, as seen in Fig. 6.).
Regarding claim 12, James et al. ‘627 teaches classifying a determined movement as a fetal position change when the change of the position of the geometric center of the spatial distribution exceeds a threshold ([0070]).
Regarding claim 14, James et al. ‘627 teaches a non-transitory computer-readable medium that stores therein a computer program product, which, when executed on a processor, causes the method as claimed in claim 9 to be performed ([0057], [0065]).
Regarding claim 15, James et al. ‘627 teaches wherein the processor and the array of acoustic sensors are wirelessly connected ([0068]; “techniques well known in the art” may include a wireless connection.).
Regarding claims 16, 17, and 19, the cited sections of James et al. ‘627, as modified by Baker ‘200 discloses a tangible, non-transitory computer readable medium that stores instructions, which when executed by a processor, causes the processor to perform the recited elements.
Claims 6, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over James et al. ‘627 in view of Baker ‘200 further in view of Vullings et al. ‘108 (US Pub No. 2010/0185108 – previously cited).
Regarding claim 6, James et al. ‘627, as modified by Baker ‘200, teaches wherein the instructions when executed by the processor, further cause the processor to classify a determined movement as a change in at least one of a fetal orientation ([0070]) or a fetal position by pattern recognition based on a training database of acoustic signal distributions, and the fetal position refers to the location of the fetus relative to the geometric center of the pregnant woman’s abdomen ([0055]; The electrodes placed in the midline configuration as shown in Fig. 1 can be interpreted as the geometric center of the expectant mother’s abdomen.).
James et al. ‘627 in view of Baker ‘200, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the fetal orientation refers to the angle of the fetal long axis to the long axis of the expectant mother’s abdomen.
Vullings et al. ‘108 teaches obtaining a fetal ECG signal, calculating the fetal vectorcardiogram from the fetal ECG and spatial electrode information, detecting rotation by comparing at least two fetal vectocardiograms corresponding to different heart betas of the same fetus, and detecting translational movement of the fetus ([0120]-[0124]). Rotation is determined in the x, y, and z axes, one of which could be the fetal long axis. If the x axis is the fetal long axis, either the y or z axes may also align with the long axis of the pregnant woman.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fetal orientation of James et al. ‘627 in view of Baker ‘200 to 
Regarding claim 13, James et al. ‘627, as modified by Baker ‘200, teaches classifying a determined movement as fetal orientation change ([0070]) or fetal position change by pattern recognition based on a training database of acoustic signal distributions, and the fetal position refers to the location of the fetus relative to the geometric center of the pregnant woman’s abdomen ([0055]; The electrodes placed in the midline configuration as shown in Fig. 1 can be interpreted as the geometric center of the pregnant woman’s abdomen.).
James et al. ‘627 in view of Baker ‘200, as applied to claim 9, teaches all of the elements of the current invention as mentioned above except for wherein the fetal orientation refers to the angle of the fetal long axis to the long axis of the pregnant woman.
Vullings et al. ‘108 teaches obtaining a fetal ECG signal, calculating the fetal vectorcardiogram from the fetal ECG and spatial electrode information, detecting rotation by comparing at least two fetal vectocardiograms corresponding to different heart betas of the same fetus, and detecting translational movement of the fetus ([0120]-[0124]). Rotation is determined in the x, y, and z axes, one of which could be the fetal long axis. If the x axis is the fetal long axis, either the y or z axes may also align with the long axis of the pregnant woman.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fetal orientation of James et al. ‘627 in view of Baker ‘200 to refer to the angle of the fetal long axis to the long axis of the pregnant woman as Vullings et al. ‘108 teaches that this would aid in determining how much the fetus has rotated in the expectant mother’s abdomen.
Regarding claim 18, James et al. ‘627, as modified by Baker ‘200 and Vullings et al. ‘108, teaches wherein the instructions when executed by the processor, further cause the processor to perform the recited functions.
Response to Arguments
Applicant provides an explanation regarding the 35 U.S.C. 112(b) rejection in paragraph 6 of the Non-Final Office Action mailed on 07 July 2021. However, the explanation provided does not clarify sequential movements that are separated by a number of successive predetermined time periods are classified as the same movement. As such, the 35 U.S.C. 112(b) for claim 4 and 11 have been maintained.
Applicant argues that both the mother and the fetus both have a long axis and that the 35 U.S.C. 112(b) rejection for claims 6 and 13 should be withdrawn. Applicant also states that “a simple visualization of these two axes presents a clear picture of the fetal orientation, and therefore is definite.” However, it is still unclear as to what “the angle” is. Claims 6 and 13 recite “the angle of the fetal long axis to the long axis of the pregnant woman” (emphasis added). Examiner has suggested an amendment to overcome this rejection. As such, the 35 U.S.C. 112(b) rejection for claims 6 and 13 have been maintained.
Applicant argues that claims should not be deemed as being directed to an abstract idea simply because they are implemented using a computer. Examiner respectfully agrees. However, Examiner notes that the claims are drawn to an abstract are not only because the abstract idea is implemented using a computer. The independent claims recite determining a geometric center of spatial distribution from the received acoustic sensor signals for each predetermined time period, which sets forth a judicial exception since this could be performed mentally. Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. Applicant provides arguments as to why the claims provide an improvement. Although 
Applicant has argued that it is unclear what “[DOSS]” is in the arguments. It is unclear how “[DOSS]” was included in the Non-Final Office Action, as Examiner wrote “[0055]” in the Office Action. Examiner believes that this may have been a computer malfunction of the Applicant’s computer. Applicant also argues that James et al. ‘627 does not teach “determine fetal movement by detecting a change in the position of the geometric center of spatial distribution.” Examiner respectfully disagrees, and [0055] of James et al. ‘627 teaches that the spatial presentation and position of a fetus both antenatally and intrapartum are determined by comparing complexes appearing in a fetal ECG waveform and complexes known to be coincident with a particular fetal position and presentation, which will enable fetal movements to be quantified and fetal position and presentation to be identified from the captured ECG signal ([0064]). Fetal movement is detected in the fetal ECG recorded and is labelled as “Event” in Fig. 6. The number and frequency of these transitions are recorded over a given recording period ([0053]). Although James et al. ‘627 does not recite, verbatim, “geometric center of spatial distribution,” James et al. ‘627 does teach determining spatial distribution, as mentioned in [0055]. It is also noted that the independent claims also mention “determine a geometric center of spatial distribution.” If James et al. ‘627 teaches determining the spatial distribution of the fetus, the geometric center of spatial distribution is also determined. As such, the cited prior art still applies. However, if the claims were to state that the geometric center of spatial distribution is identified, then the cited prior art may not apply. As such, the 35 U.S.C. 103 rejection has been maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Dugan ‘608 (US Pub No. 2016/0374608) teaches recording the location of center of gravity. Chen et al. ‘663 (US Pub No. 2016/0081663) determining the true center of the fetal head. Lee et al. ‘199 (US Pub No. 2011/0282199) teaches a center extracting unit that generates a central point of an object. Carneiro et al. ‘717 (US Pub No. 2009/0093717) teaches detecting the location of a center of a fetal skull. Pathak et al. ‘296 (US Patent No. 5,795,296) and Chalana et al. ‘155 (US Patent No. 5,605,155) approximating the center of a fetal head by using a transducer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791




/ETSUB D BERHANU/Primary Examiner, Art Unit 3791